In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-041 CV

____________________


PAUL TIMOTHY DAVID, Appellant


V.


ANDREA ROCHELLE DAVID, Appellee




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 21108




MEMORANDUM OPINION (1)
	Paul Timothy David appeals from an order appointing a receiver in a domestic
relations suit.  The appeal is submitted without briefs because the appellant failed to file
his brief by the October 26, 2004, due date.  See Tex. R. App. P. 38.8(a)(2).  The
appellant did not request additional time to file the brief.  See Tex. R. App. P. 38.6(d). 
On January 21, 2005, we notified the parties that the appeal would be advanced without
oral argument.  See Tex. R. App. P. 39.9.  
	An interlocutory appeal is permitted from an order appointing a receiver.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(a)(1) (Vernon Supp. 2005); Tex. Fam. Code
Ann. § 6.507 (Vernon 1998).  Because the order was interlocutory and other matters
remained pending in the case, notice of appeal was due twenty days after the trial court
signed the order, and the filing of a motion for new trial did not extend the appellate
timetable.  Tex. R. App. P. 26.1(b), 28.1.  The order is dated October 28, 2003. 
Therefore, the notice of appeal was due November 17, 2003, twenty days after the date
the trial court appointed the receiver.  The notice of appeal was mailed January 26, 2004,
and filed the following day.  The notice of appeal was not filed within the time for which
an extension of time to file notice of appeal may be granted.  See Tex. R. App. P. 26.3. 
Accordingly, we dismiss the appeal for lack of jurisdiction. 
	APPEAL DISMISSED.
								PER CURIAM

Submitted on February 11, 2005
Opinion Delivered February 17, 2005
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.